DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 30 September 2021 has been entered.  
1c.	The replacement drawings filed on 12 August 2019 are acceptable.
Election/Restriction: 

2a.	Applicant's election without traverse of Group I (claims 1-12), filed on 30 September 2021 is acknowledged.   
2b.	Claims 1-13 are pending, of which claims 1-12 are under consideration. 
2c.	Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.
The restriction requirement is still deemed proper and is therefore made FINAL.

Oath/Declaration
3.	It is noted to Applicant that as stated in the Communication of 22 August 2019, a properly executed inventor's oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in 

Information Disclosure Statement:
4.	The information disclosure statements filed on 11/30/2019 and 09/30/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. Some of the references were lined through, because the publication dates of the references were not available. 

Specification:
5.	The disclosure is objected to because of the following informalities:  
5a. 	The Brief Description of the Drawings refers to Figure 9C.  However, there is no drawing labeled as 9C.

Claim Objections:
6.	Claims 1, 6 and 7 are objected to because of the following informalities:  
6a.	Claims 1, 6, 7 recite the acronym “TIM-3”. It is suggested to spell the acronym in its first recitation. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
6b.	In claim 1, line 12, the phrase “humanTIM-3” should have a space inserted in between “human” and “TIM-3”.
Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7a.	Claims 1-3 recite a set of Fc domain amino acid substitutions, for example S267K/LS364K/E357Q: S364K/E357Q; L368D/K370S, G236R/L328R, C2208, M428L/N434S, etc.  However, the claims fail to recite which Fc domain the recited amino acids belong to. Are the recited amino acids from human Fc domain or from another species? Are these amino acids from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 	

7b.	Claims 4-5 are indefinite because they recite specific IL-15 amino acid substitutions, N1D, N4D, D8N and D30N/E64Q/N6SD, etc. However, the claims fail to recite which IL-15 the recited amino acids belong to. Are the recited amino acids from human IL-15 or from another species? Appropriate correction is required. 	
Claims 6-12 are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claim 1 for the limitations set forth above.

Claim Rejections - 35 U.S.C. § 112 [d]:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites specific SEQ ID NOs for the heterodimeric protein of claim 1. However, the sequences recited in claim 8 do not comprise the anti-TIM-3 portion of the heterodimeric protein of claim 1. For example SEQ ID NO: 241 is “scIL-15/Ra X Fab” format, (see figure 22); likewise, SEQ ID NO: 244 comprises Nivolumab, which is an anti-PD-1 antibody that is not found in the heterodimeric protein of claim 1, (see figure 23). Therefore, claim 8 fails to include all of the limitations from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Closest Prior Art:	 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9a.	Fabbi et al, (Journal of Cytokine Biology, 2016, Vol. 1, No. 2, pages 1-7), which teaches that IL-15 or IL-15 super agonists have shown anti-tumor activity in several animal tumor models, (such as lung, breast, melanoma and hematologic
malignancy after allogeneic stem-cell transplantation), either alone or combined with other immune-enhancing molecules, such as checkpoint inhibitors, (see abstract and page 3, column 2).


9b.	Romee et al, (Blood; 20 February 2018; Vol. 131; No. 23; pages 2515-2527), teach that ALT-803, (IL-15/IL15Ra-Fc complex), has an excellent safety profile, and provides evidence of activity in patients who relapsed after allogeneic hematopoietic cell transplantation (see abstract). The reference teaches that ALT-803 leads to the induction of the regulatory receptor TIM-3, (see page 2524, column 1 and figures 5E, 6I). 



9d.	Kehry et al, (US PG-Pub 20180127500, published on 10 May 2018), teach antibodies that bind TIM-3 (T-cell immunoglobulin domain and mucin domain 3) and method of using said antibodies, (abstract). The Kehry et al reference teaches an antibody that comprises a heavy and light chain sequences that share 100% identity to the instant SEQ ID NO:80 and 84, (see SEQ ID NO:34 and 115). However, the Kehry et al reference does not teach or suggest the claimed heterodimeric protein.


Conclusion:
10.	No claim is allowed.   

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        21 December 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647